SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1207
CA 11-00952
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


TONYA E. LILLEY, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

CINCINNATI FREIGHT EXPRESS, DOING BUSINESS AS
CINCINNATI FREIGHT EXPEDITORS, DEFENDANT,
AND GEORGE W. HARDY, DEFENDANT-APPELLANT.


SMITH, MURPHY & SCHOEPPERLE, LLP, BUFFALO (STEPHEN P. BROOKS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CELLINO & BARNES, P.C., BUFFALO (ELLEN B. STURM OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered February 25, 2011 in a personal injury action.
The order, insofar as appealed from, denied in part the motion of
defendant George W. Hardy for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court